UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):May 10, 2017 TRACON Pharmaceuticals, Inc. (Exact name of registrant as specified in its charter) Delaware 001-36818 34-2037594 (State or other jurisdiction (Commission File Number) (IRS Employer Identification No.) of incorporation) 4350 La Jolla Village Drive, Suite 800 San Diego, California (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (858) 550-0780 8910 University Center Lane, Suite 700
